Citation Nr: 0203314	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  01-04 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

The veteran had active service from September 1943 to 
February 1945.  The appellant is the veteran's surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision by the Department of 
Veterans Affairs (VA) Houston, Texas Regional Office (RO).

The appellant has made a claim for benefits under 38 U.S.C.A. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095-7096, -7098 (Fed. Cir. Aug. 16, 2001).  In that 
decision the Federal Circuit directed the Department to 
conduct expedited rulemaking which will either explain why 
certain regulations, 38 C.F.R. §§ 3.22 and 20.1106, are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on the adjudication of certain 38 U.S.C.A. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking.  
See Memorandum No. 01-01-17, Office of the Chairman, Board of 
Veterans' Appeals, August 23, 2001.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the appellant's appeal has been obtained by the RO.

2. By rating decision dated in February 1977, service 
connection for cause of the veteran's death was denied for a 
lack of medical findings that the veteran's service-connected 
disabilities caused or contributed to his death.

3. The appellant was notified of this determination and of 
her right to appeal by a letter dated in that same month, but 
a timely appeal was not filed.

4. The evidence added to the record since the February 1977 
rating action consists of a VA medical opinion regarding the 
relationship of an inservice disease to the veteran's cause 
of death, personal statements, and a duplicate copy of the 
veteran's death certificate; such evidence includes new and 
material evidence and bears directly and substantially upon 
the subject matter of whether the veteran's service-connected 
disabilities were the direct cause of or contributed to his 
death.  

5. At the time of his death, service connection was in effect 
for amputation, left arm below the insertion of the deltoid 
at 70 percent; nephritis, chronic, mild, at 10 percent; and 
scars, residual of gunshot wound, left chest, at 
zero percent.  

6. There is no evidence of record showing that cardiac arrest 
due to coronary atherosclerosis had its onset during service 
or within one year after the veteran's separation from 
service.  There is no competent medical evidence 
demonstrating any relationship between the cause of the 
veteran's death and his period of active duty service.


CONCLUSIONS OF LAW

1. The evidence received since the February 1977 rating 
decision that denied service connection for cause of the 
veteran's death, which is final, is new and material, and the 
claim for this benefit is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 
(2001).

2. Service connection for the cause of the veteran's death is 
not established.  
38 U.S.C.A. §§ 1131, 1133, 1310, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been submitted to 
reopen a claim for service connection for cause of the 
veteran's death.  

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to the claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  This new law specifies that the 
changes do not require VA to reopen a previously disallowed 
claim unless new and material evidence has been received.  38 
U.S.C.A. § 5103A(f).  In any event, the Board notes that the 
RO requested on several occasions that the appellant furnish 
information pertinent to her service connection claim.  The 
Board notes further that there is no indication that its 
present review of the claim will result in any prejudice to 
the appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Pursuant to 38 U.S.C.A. § 7105(c) (West 1991), a final 
decision by the RO may not thereafter be reopened and 
allowed.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once an RO 
decision becomes final, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  Under this standard, new evidence may be sufficient 
to reopen a claim if it contributes to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the appellant was informed of the last final 
disallowance of the claim for service connection for cause of 
the veteran's death in February 1977.  Therefore, the Board 
must review, in light of the applicable law, regulations, and 
the Court cases regarding finality, the additional evidence 
submitted since that determination.  

The prior evidence of record consists of the veteran's 
service medical records, which revealed that the veteran was 
wounded during service by machine gun bullet and subsequently 
underwent an amputation of the upper third portion of the 
left arm.  Such injury also resulted in wounds in the 
anterior chest wall, for which the veteran was given 
sulfadiazine and penicillin.  At that time, the veteran 
developed acute hemorrhagic nephritis.  On examination 
thereafter, the record reflects essentially normal findings, 
including no enlargement of the heart, blood and urine within 
normal limits, normal blood pressure readings, well-healed 
scars, and no complications post-operatively.  

In pertinent part, on VA examination in June 1948, the 
examiner noted residuals of nephritis, mild.  During that 
examination, the veteran was told that his genito-urinary 
symptoms were due to sulfa drugs, but the condition had 
resolved and there were no further complaints referable to 
the genito-urinary system and no abnormalities were found.  
In an August 1948 rating decision, the RO granted service 
connection for nephritis at 10 percent based on inception in 
service.  

Also considered in the February 1977 rating action was an 
April 1950 VA hospital report related to treatment for 
diabetes mellitus.  VA hospital report dated in December 1954 
disclosed treatment related to the veteran's amputated arm; 
all clinical findings were normal.  

In May 1967, the veteran was transferred to VA hospital in 
Houston following surgical excision of a neuroma at the 
amputation site.  The veteran was asymptomatic and all 
clinical findings were normal.  Pertinent diagnoses noted 
were arteriosclerotic heart disease, asymptomatic, and prior 
myocardial infarction.  

Also of record at the time of the RO's 1977 rating decision 
were hospital records dated from December 1972 to January 
1973 for treatment of diabetes mellitus and arteriosclerotic 
heart disease with the added complication of urinary tract 
infection.  The record reveals that the veteran had a heart 
attack in 1955 and underwent coronary bypass surgery in 1972.  
Private medical opinions dated in June 1973 and two in 
September 1973 are of record that attest to an aorta-coronary 
bypass and advanced myocardial fibrosis due to coronary 
arteriosclerosis.  

In a rating action dated in September 1973, the RO confirmed 
the prior denial of service connection for heart disability.  
In a December 1973 rating decision, the RO continued the 
denial for arteriosclerotic heart disease and denied 
entitlement to individual unemployability.  

From April 1976 to October 1976, the veteran was hospitalized 
for congestive heart failure, acute myocardial infarction, 
arteriosclerotic heart disease, and irregular heart beat.  

VA terminal hospital records dated in October 1976 reflect 
diagnoses of congestive heart failure, arteriosclerotic heart 
disease, myocardial infarction, status post pacemaker for 
trivesicular block, status post coronary artery bypass 
surgery, triple vessel placement, panhypopituitarism, adult 
onset of diabetes mellitus, reactive depression, and status 
post amputation of the left arm.  The record reflects 
prolonged hypertension in 1971.  The examiner assessed that 
the most likely cause of death was a massive pulmonary 
embolism.  

The death certificate of record reflects that the veteran 
died in October 1976 of cardiac arrest due to coronary 
atherosclerosis with possible pan hypopituitarism, possible 
gastrointestinal bleeding, and status post coronary bypass.  

In April 1992, the appellant claimed entitlement to service-
connected death benefits.  She was notified in May 1992 that 
her previous claim had been denied in the 1977 rating 
decision and as such, to reopen her claim, she needed to 
provide new and material evidence not previously considered.  
The appellant again claimed entitlement to service-connected 
death benefits, including Dependency and Indemnity 
Compensation, in September 2000.  The appellant was notified 
in September 2000 of the requirement to submit new and 
material evidence in support of her service connection claim.  
The appellant then submitted into the record the veteran's 
death certificate, highlighting the causes of death and a 
statement as to the relationship between the veteran's 
service-connected disabilities and his death.

In September 2001, the RO requested that an examiner review 
the veteran's claims folder and render an opinion as to 
whether the veteran's hypertension and death were due to or 
related to his bout with nephritis during service.  A VA 
examiner provided an opinion in September 2001 that is 
probative of the issue in question and contributes to a more 
complete picture of the circumstances surrounding the 
veteran's death.  Hodge, 155 F.3d at 1363.  Thus, since the 
last final disallowance in 1977, new and material evidence 
has been received.  Thus, the appellant's service connection 
claim for cause of the veteran's death is reopened.  38 
U.S.C.A. 
§§ 5108, 7105(c); Barnett, 83 F.3d at 1383.


Service connection 

The appellant herein claims that she is entitled to service 
connection for cause of the veteran's death.  As noted 
herein, the death certificate of record reveals that the 
veteran died in October 1976 of cardiac arrest, secondary to 
coronary atherosclerosis, with possible pan hypopituitarism, 
possible gastrointestinal bleeding, and status post coronary 
bypass as significant conditions contributing to death, but 
not related to the terminal disease.  

Compensation may be awarded to a surviving spouse upon the 
service-connected death of the veteran, with service 
connection determined according to the standards applicable 
to disability compensation.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.5(a).  Generally, service connection may be 
granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
on ionizing radiation exposure). In addition, a disability is 
service connected if it is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998).  Service connection may be established for a disorder 
that was chronic in service or for a disorder than was shown 
in service with continuity of symptoms thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App.  488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in-
service.  38 C.F.R. 
§ 3.303(d).  Finally, a chronic disease may be presumed to 
have been incurred in service if manifest to a compensable 
degree within one year from the veteran's separation from 
service.  38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) 
and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
such as cardiovascular renal disease, including 
hypertension).

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death. 38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

The Board finds that service connection for the cause of the 
veteran's death is not established.  At the time of his 
death, service connection was not in effect for cardiac 
arrest, or for coronary atherosclerosis, pan hypopituitarism, 
possible gastrointestinal bleeding, or status post coronary 
bypass heart disease.  Further, there is no evidence of 
record showing that any of these disorders began during 
service.  As the veteran's service medical records reflect, 
at separation from service, all clinical findings were normal 
and the veteran's blood pressure reading was within normal 
range.  Additionally, there is no evidence of record 
otherwise showing any relationship between the cause of the 
veteran's death and his period of active duty service.  
Finally, there is no evidence of any sort of heart disease or 
cardiovascular renal disease, including hypertension, to a 
compensable degree within one year after the veteran's 
separation in 1945.  

The Board recognizes the argument advanced by the appellant 
that subsequent to the veteran's injury by machine gun bullet 
in service, which resulted in amputation of the left arm, he 
had elevated blood pressure readings and developed nephritis 
and diabetes, all of which the appellant contends represented 
the early stages of cardiovascular disease, the cause of his 
demise.  As noted earlier herein, while it is true that the 
veteran was severely wounded in service, underwent amputation 
of the left arm, and developed acute nephritis, sulfa drug 
induced, there is no medical evidence to substantiate the 
appellant's opinion.  

In this regard, the Board would point out that a lay person, 
untrained in the field of medical diagnostics, is incompetent 
to offer an opinion, which requires specialized medical 
knowledge.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case, 
the appellant has not offered any competent medical evidence 
in support of her claim on appeal; neither her statements nor 
the representative's arguments constitute competent medical 
evidence because there is no indication that they have the 
medical training, expertise, or diagnostic ability to 
competently link the veteran's death to his period of active 
service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

To the contrary, the record contains medical evidence against 
the appellant's service connection claim.  As indicated 
earlier, the veteran's service medical records reflect a bout 
of nephritis induced by sulfa drugs and penicillin taken at 
the time the veteran was undergoing an amputation of the 
upper portion of his left arm.  Subsequently, the RO granted 
service connection for nephritis, given that the medical 
evidence of record supported mild symptoms of nephritis and 
it was determined that nephritis had its inception in 
service.  However, clinical records thereafter disclose that 
the nephritis had resolved completely.  Further, the RO 
denied entitlement to service connection for arteriosclerotic 
heart disease and diabetes in a September 1973 rating action, 
noting that the first evidence of those disabilities surfaced 
during VA hospitalization in 1967, many years after the 
veteran's separation from service.  

The principal evidence against the appellant's service 
connection claim that the veteran's service-connected 
nephritis caused his death, or at least contributed to the 
development of hypertension and heart disease that caused his 
demise, is the VA examiner's September 2001 opinion.  That 
examiner offered an opinion that the veteran's in-service 
nephritis had resolved prior to separation from service and 
did not cause any hypertension at a later date.  The examiner 
also noted that the nephritis did not cause the later 
development of arteriosclerosis or diabetes mellitus, which 
ultimately were the causes of the veteran's death.  The 
examiner stated that at separation, the veteran had a 
negative urinalysis with no protein, red cells, or white 
cells in the urine.  Also, at separation, the veteran's blood 
pressure was considered normal.  Further, the examiner 
remarked that the veteran's BUN count was 15 in 1967, a 
normal count and one which did not indicate any renal 
disease.  In conclusion, the examiner stated that the 
nephritis noted in the veteran's service medical records, 
which occurred secondary to taking sulfa drugs in service, 
was resolved prior to separation and as such, was not the 
cause of, or did it lead to, the veteran's death.  38 C.F.R. 
§ 3.312(a).  

Thus, contrary to the appellant's contentions, the nephritis 
that developed in service, acute in nature, was not a 
contributing factor in the veteran's death.  38 C.F.R. 
§ 3.312(c).  Moreover, while it is true that the veteran's 
nephritis was service-connected as noted herein, at the time 
of the VA examination in June 1948, the examiner noted that 
although his genito-urinary symptoms were due to sulfa drugs, 
the condition had resolved and no further abnormalities were 
found.  

Therefore, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1131, 1133, 1310, 5107(b); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.312.



ORDER

New and material evidence having been presented, the 
appellant's claim of entitlement to service connection for 
cause of the veteran's death is reopened.  

Service connection for the cause of the veteran's death is 
denied.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

